Field, C. J.
On the undisputed facts of this case, we think that the duty of the defendant was to take such reasonable care of the plaintiff’s trunk as warehousemen or bailees for hire are required to take. In those jurisdictions where it is held that the passenger has a reasonable time after his arrival at a station to call for and take away his baggage, and that during this time the carrier remains responsible for the safe keeping of baggage, according to the strict rule applicable to common carriers of passengers and baggage, it would be held, we think, that, as Newburyport was the end of the plaintiff’s journey on the railroad, and as the plaintiff did not take his baggage on arrival, but left it to be placed in the defendant’s baggage room for the night, the defendant’s duty was that of a warehouseman. Roth v. Buffalo & State Line Railroad, 34 N. Y. 548. Vineburg v. Grand Trunk Railroad, 13 Ont. App. 93. Chicago, Rock Island, & St. Pacific Railroad v. Fairclough, 52 Ill. 106. Bartholomew v. St. Louis, Jacksonville, & Chicago Railroad, 53 Ill 227. Hœger v. Chicago, Milwaukee, & St. Paul Railway, 63 Wis. 100. Ouimit v. Henshaw, 35 Vt. 605. Burnell v. New York Central Railroad, 45 N. Y. 184. Louisville, Cincinnati, & Lexington Railroad v. Mahan, 8 Bush, 184. Mote v. Chicago & Northwestern Railroad, 27 Iowa, 22. Thompson on Carriers, 534, § 23.
*69The decision in Norway Plains Co. v. Boston & Maine Railroad, 1 Gray, 263, must be taken by analogy to show that the liability of the defendant in this Commonwealth is that of a warehouseman or bailee for hire. In that case it is said in the opinion : “ The company, having received an adequate compensation for the entire service, if they store the goods, are paid for that service; they are depositories for hire, and of course responsible for the security and fitness of the place, and all precautions necessary to the safety of the goods, and for ordinary care and attention of their servants and agents, in keeping and delivering them when called for.” In Miller v. Mansfield, 112 Mass. 260, it is said: “ After the arrival of the goods at their destination the liability of the company as common carriers ceased, but they became liable for the custody of the goods as warehousemen, and, if they were not removed within a reasonable time, were entitled to compensation, for which they had a lien as warehousemen.” See also Rice v. Hart, 118 Mass. 201, and Bassett v. Connecticut River Railroad, 145 Mass. 129. The notice posted by the defendant concerning the storage of baggage, which the plaintiff had seen, does not change this rule. The storage for the first twenty-four hours, which is called in the notice “ free storage,” is to be considered as paid for by the payment of the passenger’s fare.
The only remaining question in the case then is whether there was evidence for the jury that the defendant’s baggage-room was not kept in a reasonably safe manner as a place or warehouse for the storage of baggage. In a corner of this room there was a closet in which was kept a barrel of kerosene oil, a barrel of lantern oil, some clean cotton waste, and under the barrels some oily cotton waste, which had been used. In this corner the fire originated. The plaintiff contends that it is common knowledge that oily cotton waste is apt to take fire of itself. Whether this is so or not, or whether there should have been evidence on this point, it is not perhaps necessary to decide. We do not think that the case was taken from the jury on account of the lack of specific evidence on this point. We think it probable that the ruling was made on the authority of Clark v. Eastern Railroad, 139 Mass. 423. In the opinion in that case it is assumed that the defendant was. a gratuitous bailee, and was *70liable, if at all, only for gross negligence, and it is said: “ In this view, it is not necessary to consider the further proposition of this defendant, that, since the plaintiffs’ property was put into the defendant’s custody without its consent, and solely through the wrongful and fraudulent conduct of the plaintiffs themselves, all the consequences must be borne by them exclusively.” The trunks in that case contained merchandise, and had been checked by a commercial traveller, who had paid only a passenger’s fare. If the railroad company was liable at all on the ground of negligence for the loss of such merchandise, when carried with a passenger as personal baggage, it was liable only for gross negligence. Blumantle v. Fitchburg Railroad, 127 Mass. 322. In the case at bar the trunk was strictly personal baggage, and the defendant’s liability is that of a warehouseman or bailee for hire. Under this rule we are of opinion that it was a question for the jury whether the baggage-room was kept by the defendant or its servants in a reasonably safe condition for the storage of baggage. See Mote v. Chicago & Northwestern Railroad, 27 Iowa, 22; St. Louis & Cairo Railroad v. Hardway, 17 Bradw. (Ill.) 321. Exceptions sustained.